ACCEPTED
                                                                                              03-14-00721-CV
                                                                                                     4421332
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                          3/9/2015 1:41:52 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK
                           CERTIFICATE OF SERVICE

        I served by ProDoc e-service and facsimile on this 18th day of February,
                                                                        FILED IN
                                                                 3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
  2015 to the individuals listed below:                          3/9/2015 1:41:52 PM
                                                                   JEFFREY D. KYLE
  WILL G. BASSHAM, SBN: 24073894                                         Clerk
  JEREMY J. OVERBEY, SBN: 24046570
  SETTLEPOU
  3333 Lee Parkway, Eighth Floor
  Dallas, Texas 75219
  Phone: 214-520-3300
  Fax: 214-526-4145
  Counsel for Deutsche Bank National Trust Company, as Trustee
  for Ameriquest Mortgage Securities, Inc.; Asset-Backed Pass-Through
  Certificates Series 2003-6; and Homeward Residential, Inc.




                                               /s/ William B. Gammon
                                              _____________________________
                                              William B. Gammon



                       CERTIFICATE OF COMPLIANCE

Pursuant to TRAP 9.4, I hereby certify that reliant upon the word count function in the
word processing software used to produce this document, this document contains 3,142
words and 14-point for all text, except for footnotes which are in 12-point.

                                               /s/ William B. Gammon
                                               _____________________________
                                               William B. Gammon




                                                                          APPELLANT’S BRIEF
                                                               CAUSE NO.: NO. 03-14-00721-CV
                                                                                PAGE 25 OF 25
                          Gammon Law Office, PLLC
                                 “We Represent the Good Guys” ®

                                      Attorneys At Law
 William B. Gammon                                                                 E. Jason Billick
                                1201 Spyglass Drive | Suite 100
 Anthony G. Read                                                                     Karla Huertas
                                     Austin, Texas 78746
                              512-444-4529 / 888-545-4279 (Fax)
                                www.GammonLawOffice.com


                                         March 2, 2015


Attn:    Jeffery D. Kyle                              Via Email & US Mail
         CLERK, THIRD DISTRICT OF TEXAS
         P.O. Box 12547
         Austin, TX 78711-2547
         clerk@3rdcoa.courts.state.tx.us

CC:      Will Bassham                                Via Fax
         SettlePou
         3333 Lee Pkwy 8th Floor
         Dallas, TX 75219
         Fax: 214-526-4145

RE:     Appellant’s Certificate of Compliance
        03-14-00721-CV
        Raul Martinez v. Deutsche Bank National Trust Company as Trustee for
        Amiquest Mortgage Securities, Inc.; Asset-Backed Pass-Through Certificates
        Series 2003-6; Homeward Residential, Inc.; and Juanita Strickland

Dear Mr. Kyle:

Per your February 19, 2015 letter to our office, please find attached a copy of our
certificate of compliance to appellant’s brief. Please feel free to contact our office should
you have any questions or require additional documents. Thank you.

                                                          Respectfully,
                                                          /s/ Ambra Bourne-Dumas, CP

Enclosures:
   - Appellant’s Certificate of Compliance




                    Appellant’s Certificate of Compliance | Martinez v. Deutsche
Ambra Bourne-Dumas

From:                                               Ambra Bourne-Dumas
Sent:                                               Monday, March 2, 2015 3:38 PM
To:                                                 'clerk@3rdcoa.courts.state.tx.us'
Subject:                                            Martinez: 03-14-00721-CV Martinez v. Deutsche Bank National Trust - Appellant's
                                                    Certificate of Compliance
Attachments:                                        Certificate of Compliance.pdf


Hello Mr. Kyle, 
 
Please see the attached letter and brief supplement and let me know if you have any questions. Thank you.  
 
AMBRA BOURNE-DUMAS, CP
Paralegal
Gammon Law Office, PLLC 
1201 Spyglass Drive | Suite 100 
Austin, Texas 78746 
Phone: 512‐444‐4529 | Fax: 888‐545‐4279  
WWW.GAMMONLAWOFFICE.COM
“WE REPRESENT THE GOOD GUYS”®  
 
                                                 
 




                                                                            1